Exhibit 10.21
September 22, 2011
Michael Galvin
Dear Michael:
Aruba Networks, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

  1.   Position: You will transfer to a full-time position as Chief Financial
Officer. By signing this letter, you confirm to the Company that you are under
no contractual or other legal obligations that would prohibit you from
performing your duties for the Company.     2.   Compensation: You will be paid
an annual salary of $315,000 payable in accordance with the Company’s standard
payroll schedule on a semi-monthly basis. This salary will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time. You will be eligible for the Company’s Executive Officer
Bonus Plan. This salary will be effective April 1, 2011     3.   Employee
Benefits: As a regular employee of the Company you will be eligible to
participate in a number of Company-sponsored benefits, which are described in
the employee benefit summary enclosed with this letter.     4.   Stock Award: We
will also recommend to the Company’s Board of Directors (the “Board”) or the
Compensation Committee of the Board that you be granted $3,400,000 worth of
Restricted Stock Units (RSUs) subject to the terms and conditions of the Plan,
as may be modified from time to time and the RSU agreement, which will be
provided to you as soon as practical after the grant date. The number of RSUs
awarded will be calculated based on the close price of Aruba Common Stock on the
grant effective date. If approved, your RSU will vest in four equal annual
installments beginning one year from March 15, 2011, subject to your continued
service to the Company through each applicable vesting date.     5.  
Proprietary Information and Inventions Agreement; New Employee Guidelines: Like
all Company employees, you will be required, as a condition to your employment
with the Company, to sign the Company’s standard Proprietary Information and
Inventions Agreement. In addition, you will be required to sign the Company’s
New Employee Guidelines.     6.   Employment Relationship: Employment with the
Company is for no specific period of time. Your employment with the Company will
be “at will,” meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause. Any contrary
representations that may have been made to you are superseded by this offer.
This is the full and complete agreement between you and the Company on this
term. Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be

 



--------------------------------------------------------------------------------



 



      changed in an express written agreement signed by you and the Chief
Executive Officer of the Company.     7.   Outside Activities: While you render
services to the Company, you agree that you will not engage in any other
employment, consulting or other business activity without the written consent of
the Company. While you render services to the Company, you also will not assist
any person or entity in competing with the Company, in preparing to compete with
the Company or in hiring any employees or consultants of the Company.     8.  
Withholding Taxes: All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.     9.
  Background Investigation: This offer is contingent on the Company’s receipt
and approval of the results of a background investigation to which you have
already consented. This offer will expire seven (7) calendar days from the date
of this letter, unless extended in writing by me.     10.   Entire Agreement:
This letter supersedes and replaces any prior understandings or agreements,
whether oral or written, between you and the Company regarding the subject
matter described in this letter.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both
originals.

          Very truly yours,
 
        /s/ Aaron Bean         Aaron Bean
Vice President, Human Resources
 
        I have read and accept this employment offer:
 
        /s/ Michael Galvin   9/23/11       
Signature of Michael Galvin
  Dated        

 